Citation Nr: 0818568	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1996 to 
October 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The file was transferred to the White 
River Junction, Vermont RO.


FINDING OF FACT

The veteran has been noted to have such symptoms as 
hypervigilance, impaired judgment, panic attacks, nightmares, 
impaired impulse control, irritability and depression, due to 
PTSD.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

History and analysis

The December 2004 Rating Decision on appeal granted the 
veteran service connection, and assigned an initial rating of 
30 percent, effective from October 31, 2004.  The veteran has 
appealed the 30 percent rating.

The Board has reviewed all the records related to this claim 
including: an October 2004 VA examination report, private 
treatment records, a private treatment letter and statements 
by the veteran and his fiancee (which were used by the RO to 
adjudicate the veteran incompetent to handle disbursement of 
funds).

The October 2004 VA examiner noted that the veteran began 
outpatient treatment for PTSD symptoms in March 2004.  The 
veteran reported nightmares, flashbacks, intrusive 
recollections, social avoidance, detachment, anger, 
hypervigilance and sleep problems.  The examiner noted that 
the veteran's hygiene and grooming were good and that his 
thought processes were rational and goal oriented, with no 
evidence of hallucinations or delusions.  The examiner noted 
that the veteran had a marked problem with social comfort and 
had become socially avoidant.  The veteran also had trouble 
being in any kind of social gathering and caused significant 
difficulty in terms of his social functioning.  The veteran 
noted several episodes of anger and irritability, after 
previously being very "laid back."  He also had a mild 
startle response to loud noises.  The veteran was not noted 
to be homicidal or suicidal.  The examiner noted moderate 
impairments in the veteran's social functioning and marked 
and recurring hypervigilance.

Private treatment records from January 2006 to June 2006 
noted the difficulties of the veteran being an adult student 
and residing in a geographically distant country from his 
family.  There is an indication that the veteran sometimes 
went blank, has heart palpitations and sometime would feel 
dizzy.  There is also a discussion of recurring nightmares 
for the past few years, as well as feeling of anxiety and 
panic triggers.  The records noted sleeplessness patterns 
where the veteran wakes to images of people being murdered 
and taking pictures of these people. The veteran also 
reported witnessing an altercation outside a grocery store 
that exacerbated his anxiety symptoms. 

Statements from the veteran and his fiance from May 2006 
contend that the veteran cannot safely operative a motor 
vehicle because of his panic attacks and poor memory.  These 
statements also indicate that the veteran has poor financial 
impulse control and makes poor financial decisions.  The 
veteran claims to be continually overwhelmed with basic tasks 
and constantly has feeling of depression and despair.    In 
addition, the veteran reported insomnia and sleep 
disturbances with weekly and sometimes daily nightmares, as 
well as dramatic mood swings.  The veteran's fiancee notes 
that the veteran cannot attend crowded events because he 
feels anxious and threatened there.  

The Board finds that the veteran's PTSD symptoms most 
approximately meet the criteria for an increased 50 percent 
rating.  As shown above, the veteran has symptoms of 
hypervigilance, impaired judgment, panic attacks, nightmares, 
impaired impulse control, social avoidance, an inability to 
deal with social gatherings, irritability and depression, due 
to PTSD.

None of the evidence of record shows suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is illogical, obscure or irrelevant; or spatial 
disorientation.  The Board notes that the veteran is taking 
classes at a university.  While there is indication of 
depression, the record does not indicate that the veteran 
experiences an inability to establish and maintain effective 
relationships, particularly as he is engaged to be married.  
Further, there is no indication of a neglect of personal 
hygiene or appearance.  Consequently, the Board finds that 
the disability picture for the veteran's service-connected 
PTSD does not more nearly approximate the criteria for a 70 
percent evaluation than those for a 50 percent evaluation.  

The Board finds that since the grant of service connection, 
the veteran's PTSD has met the criteria for a 50 percent 
rating and no higher.  Thus staged ratings are inapplicable 
to this case.  See Fenderson.  Accordingly an increased 
initial rating of 50 percent, and no higher, for the 
veteran's PTSD is warranted.


Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case, the veteran was given timely notice in August 
2004 describing the evidence needed to support the claim for 
service connection.  It identified what evidence VA was 
collecting, requested the veteran to provide particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  See Quartuccio.  The 
Board notes that VAOPGCPREC 8-2003 held that, if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  In addition, the veteran was given notice in 
December 2005 concerning a claim for increase.

The Board notes that the veteran was not provided with the 
specific elements of notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  Rather, 
the veteran was provided with information concerning the 
criteria for a higher rating in connection with his appeal 
from the initial rating assigned.  Thus, there was no 
prejudice to the appellant.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and private 
medical records.  The veteran has also been provided a VA 
medical examination.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  The veteran has submitted 
medical records favorable to his claim.  Neither the veteran 
nor his representative has indicated that there are any 
additional pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An increased initial rating of 50 percent for PTSD is 
granted, subject to the law and regulations regarding the 
payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


